EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Luis A. Carrion (Reg. No. 61,255) on 01/04/2021.




1. (Currently Amended) A machine or group of machines for a media environment driven content distribution platform, comprising: 
a pre-synchronizer configured to obtain ancillary data and synchronization data derived from the content’s audio and is different from  the content’s audio, and to peg the ancillary data to instants in the synchronization data derived from the content such that subsequent alignment of the synchronization data derived from the content to the content at a user's premises synchronizes the ancillary data, pegged to the instants in the synchronization data derived from the content, to the content, the ancillary data including event data that drives the distribution of specific objects of the ancillary data based on the media environment; and 
a transceiver configured to communicate the synchronization data derived from the content and the ancillary data pegged to the instants in the synchronization data derived from the content to a storage location, 
wherein the ancillary data includes a first ancillary data object and a second ancillary data object that are both pegged to a same instant in the synchronization data, and the event data indicates that the first ancillary data object and not the second ancillary data object is to be distributed based on the media environment.  




data about music in the content, 
data about a script played out in the content, 
data about wardrobe wore by characters in the content, 
data describing the content, data including comments from performers, 
producers, or directors of the content, data including comments from viewers of the content, 
data including a Uniform Resource Locator (URL) to a resource that includes information about the content, 
advertisement data, or 
statistics of the content including at least content name or content identification.  

3. (Original) The machine or group of machines of claim 1, wherein: 
the transceiver is configured to communicate the synchronization data derived from the content and the ancillary data pegged to the instants in the synchronization data derived from the content to a database accessible by consumers of the content.  

4. (Original) The machine or group of machines of claim 1, wherein: 
the transceiver is configured to communicate the synchronization data derived from the content and the ancillary data pegged to the instants in the synchronization data derived from the content to a storage location accessible by consumers of the content; and the pre-synchronizer is configured to create a link to the storage location.  

a processor configured to create the synchronization data derived from the content, wherein: 
the transceiver is configured to communicate the synchronization data derived from the content and the ancillary data pegged to the instants in the synchronization data derived from the content to a storage location accessible by consumers of the content; 
the pre-synchronizer is configured to create a link to the storage location; and the processor is configured to insert the link to the storage location into metadata of the content.  

6. (Original) The machine or group of machines of claim 1, wherein: 
the pre-synchronizer is configured to collect the ancillary data during a previous playout or performance of the content and to peg the ancillary data to instants in the synchronization data derived from the content corresponding to instants in the content. 
 
7. (Original) The machine or group of machines of claim 1, comprising: 
a processor configured to create the synchronization data derived from the content and transmit the synchronization data derived from the content to the pre-synchronizer.  




an audio processor configured to create the synchronization data derived from the content by creating an audio waveform signature of the content's audio.  

9. (Original) The machine or group of machines of claim 1, comprising: 
authoring tools configured to collect the ancillary data during a playout or performance of the content for pegging the ancillary data to the instants in the synchronization data derived from the content.  

10. (Currently Amended) A machine or group of machines for a media environment driven content distribution platform, comprising: 
a transceiver configured to obtain the content, synchronization data derived from the content’s audio and is different from  the content’s audio, and ancillary data pegged to instants in the synchronization data derived from the content, the ancillary data including event data that drives the distribution of specific objects of the ancillary data based on the media environment; and 
a post-synchronizer configured to align the synchronization data derived from the content to the content thereby synchronizing the ancillary data pegged to the instants in the synchronization data derived from the content to the content, 
wherein the ancillary data includes a first ancillary data object and a second ancillary data object pegged to a first instant in the synchronization data and the event data indicates that the first ancillary data object and not the second ancillary data object is to be distributed based on the media environment.  

data about music in the content, 
data about a script played out in the content, 
data about wardrobe wore by characters in the content, 
data describing the content, data including comments from performers, 
producers, or directors of the content, data including comments from viewers of the content, 
data including a Uniform Resource Locator (URL) to a resource that includes information about the content, 
advertisement data, or 
statistics of the content including at least content name or content identification.  

12. (Original) The machine or group of machines of claim 10, comprising: 
interaction tools configured to collect the ancillary data during a playout or performance of the content for pegging the ancillary data to the instants in the synchronization data derived from the content.  







a processor configured to receive the content from the transceiver and extract from metadata of the content a link to storage location in which the synchronization data derived from the content and the ancillary data pegged to the instants in the synchronization data derived from the content are stored and accessible by consumers of the content; and 
the transceiver is configured to obtain the synchronization data derived from the content and the ancillary data pegged to the instants in the synchronization data derived from the content from the storage location.  

14. (Original) The machine or group of machines of claim 10, comprising: 
a processor configured to compare the content to the synchronization data derived from the content to identify the content.  

15. (Original) The machine or group of machines of claim 10, comprising: 
interaction tools configured to display the ancillary data in synchronicity with presentation of the content relying on the aligning of the synchronization data derived from the content to the content.  





a database configured to store synchronization data derived from the content’s audio and is different from  the content’s audio, and ancillary data pegged to instants in the synchronization data derived from the content such that subsequent alignment of the synchronization data derived from the content to the content synchronizes the ancillary data pegged to the instants in the synchronization data derived from the content to the content, the ancillary data including event data that drives the distribution of specific objects of the ancillary data based on the media environment; and 
a transceiver configured to communicate the synchronization data derived from the content and the ancillary data pegged to the instants in the synchronization data derived from the content, 
wherein the ancillary data includes a first ancillary data object and a second ancillary data object each pegged to a first instant in the synchronization data, and the event data indicates that the first ancillary data object and not the second ancillary data object is to be distributed based on the media environment. 





 

the database is configured to continue to receive and store the ancillary data during subsequent playout or performance of the content, wherein the ancillary data is pegged to the instants in the synchronization data derived from the content corresponding to instants in the content during the subsequent playout or performance.  

18. (Currently Amended) A method for a media environment driven content distribution platform, the method comprising: 
obtaining synchronization data derived from the content and ancillary data pegged to instants in the synchronization data derived from the content’s audio and is different from  the content’s audio, the ancillary data including event data that drives the distribution of specific objects of the ancillary data based on the media environment; and 
communicating the synchronization data derived from the content and the ancillary data pegged to the instants in the synchronization data derived from the content such that subsequent alignment of the synchronization data derived from the content to the content synchronizes the ancillary data pegged to the instants in the synchronization data derived from the content to the content, 
wherein the ancillary data includes a first ancillary data object and a second ancillary data object both pegged to a same instant in the synchronization data, and the event data causes the first ancillary data object and not the second ancillary data object is to be distributed based on the media environment.  

data about music in the content, 
data about a script played out in the content, 
data about wardrobe wore by characters in the content, 
data describing the content, data including comments from performers, 
producers, or directors of the content, data including comments from viewers of the content, 
data including a Uniform Resource Locator (URL) to a resource that includes information about the content, 
advertisement data, or 
statistics of the content including at least one content name or content identification.  

20. (Original) The method of claim 18, comprising: 
pegging the ancillary data to the instants in the synchronization data derived from the content; and 
storing the synchronization data derived from the content and the ancillary data pegged to the instants in the synchronization data derived from the content to a database. 


 

collecting the ancillary data during a playout or performance of the content, wherein the synchronization data derived from the content is derived during the playout or performance from the content and wherein the ancillary data is pegged to the instants in the synchronization data derived from the content corresponding to instants in the content during the playout or performance. 

 
22. (Original) The method of claim 18, comprising: 
creating the synchronization data derived from the content by creating an audio waveform signature of the content's audio; and 
storing the synchronization data derived from the content and the ancillary data pegged to the instants in the synchronization data derived from the content.  

23. (Original) The method of claim 18, comprising: 
creating the synchronization data derived from the content and pegging the ancillary data to the instants in the synchronization data derived from the content;
storing the synchronization data derived from the content and the ancillary data pegged to the instants in the synchronization data derived from the content to a storage location; and 
creating a link to the storage location.  



storing the synchronization data derived from the content and the ancillary data pegged to the instants in the synchronization data derived from the content to a storage location; creating a link to the storage location; and
inserting the link to the storage location into metadata of the content.  

25. (Original) The method of claim 18, comprising: 
comparing the content to the synchronization data derived from the content to identify the content.  

26. (Original) The method of claim 18, comprising: 
displaying the ancillary data in synchronicity with presentation of the content relying on the aligning of the synchronization data derived from the content to the content's audio to synchronize the ancillary data pegged to the instants in the synchronization data derived from the content to the content's audio.  


Allowable Subject Matter
Claims 1-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose “obtaining ancillary data and pegging the ancillary data obtained into instants of a synchronization data that is a copy of a content’s audio and that is different from  the content’s audio in such a way that subsequent alignment of the synchronization data at a user premises device synchronizes the pegged ancillary data that was pegged to the instants of the synchronization data with content, wherein the ancillary data includes an event data for controlling the distribution of specific objects of the ancillary data based on the media environment” in combination with the other limitations taken as a whole as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY BANTAMOI/Examiner, Art Unit 2423